Order, Supreme Court, New York County (Edward Greenfield, J.), entered December 27, 1991, which, inter alia, denied defendant Construction Corp.’s motion for summary judgment with regard to the negligence cause of action, unanimously affirmed, with costs.
Since there are numerous unresolved material issues of fact concerning whether defendant Construction Corp. was negligent and whether said negligence was the proximate cause of the plane accident and the decedent’s death, summary judgment was properly denied (see, Andre v Pomeroy, 35 NY2d 361, 364-365). Among other issues, plaintiff’s expert averred, upon a review of all the evidence, that defendant Construction *710Corp. was negligent in allowing the maintenance facility which it selected to continue to release the subject airplane for service, knowing or having reason to know that the maintenance facility was incompetent. Concur—Milonas, J. P., Rosenberger, Rubin and Nardelli, JJ.